COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Willow Creek Golf Club, Inc.

Appellate case number:    01-22-00553-CV

Trial court case number: 1172810

Trial court:              County Court at Law No. 3 of Harris County

Date motion filed:        October 5, 2022

Party filing motion:      Relator


       It is ordered that the motion for rehearing is denied. See TEX. R. APP. P. 52.9.


Judge’s signature: _____/s/ Sherry Radack_____
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Landau and Hightower.


Date: ___October 27, 2022_____